Citation Nr: 1012976	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  09-09 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to waiver of recovery of an overpayment of death 
pension benefits in the amount of $4,955.00.


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to 
February 1967.  He died in March 1979.  The appellant is his 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2008 decision issued by the 
Committee on Waivers and Compromises (COWC) of the 
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania.   

The record reflects that, in her March 2009 substantive 
appeal, the appellant requested a hearing before a Veterans 
Law Judge at the RO (Travel Board hearing).  In a July 2009 
letter, the RO in St. Petersburg, Florida advised the 
appellant that her hearing was scheduled for August 2009.  
In correspondence received in July 2009, the appellant 
stated that she lived in Orlando and had no one to take her 
to St. Petersburg.  She asked that she be scheduled for a 
hearing in Orlando, or that her claim be granted.  There is 
no VA Regional Office in Orlando, Florida, and no facility 
in  Orlando from which a videoconference hearing could be 
conducted.  Thus, the Board finds that the July 2009 
correspondence from the appellant constitutes withdrawal of 
her Travel Board hearing request.  See 38 C.F.R. § 20.704(e) 
(2009).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further 
action on the claim on appeal is warranted.  

In July 1995, the RO in St. Petersburg, Florida approved the 
appellant's claim for pension.  The letter notifying the 
appellant of the award of pension benefits advised her that 
she should notify VA of any changes in income.  In 
correspondence dated in June 2007, the RO in Philadelphia, 
Pennsylvania advised the appellant that her pension payments 
had been stopped effective January 1, 2005, because VA had 
not received the income statement recently sent to her.  See 
38 C.F.R. § 3.661(b)(2) (2009) (providing for discontinuance 
of dependency and indemnity compensation or improved pension 
for failure to return an eligibility verification report, 
effective the first day of the 12-month annualization period 
for which income (and net worth in an improved pension case) 
was to be reported or the effective date of the award, 
whichever is the later date).  A July 2007 letter from the 
Debt Management Center (DMC) in St. Paul, Minnesota informed 
the appellant that, as a result of the adjustment in her 
compensation and pension benefits, the amount of her 
existing debt had increased by $4,955.00.  The DMC informed 
her that the balance of her current debt was $10,307.17.  

In this case, the COWC did not address the validity of the 
debt, despite the fact that, in her May 2008 notice of 
disagreement, the appellant stated that she did send an 
Eligibility Verification Report (EVR), adding that several 
had been requested and several had been sent.  The issue of 
the validity of the debt is implicit in the issue of waiver.  
See Schaper v. Derwinski, 1 Vet.App. 430 (1991).  This 
matter may be pursued simultaneously with the waiver claim.  
38 C.F.R. § 1.911(c) (2009).

In addition, it is not apparent from the record currently 
before the Board how the RO arrived at the amount of the 
overpayment currently at issue.  Thus, the AMC/RO needs to 
examine whether the overpayment was properly created, and 
prepare an audit of the appellant's account.

The Board notes that, with regard to the issue of whether 
the debt was properly created, the matter of the Veterans 
Claims Assistance Act of 2000 (VCAA) applies. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  
The VCAA applies because the regulations governing the 
propriety of the debt are covered by the VCAA.  As such, on 
remand, the AMC/RO should furnish the appellant appropriate 
VCAA notice.  

In addition, review of the record before the Board suggests 
that there may be documents pertinent to the claim on appeal 
which are not currently associated with the claims file.  It 
may be that some records are located in a file in at the VA 
DMC in St. Paul, Minnesota, and that other records are 
either at the VARO&IC in Philadelphia, Pennsylvania or at 
the St. Petersburg, Florida VARO.  In this regard, despite 
her report that she had submitted numerous EVRs, the only 
EVR currently associated with the claims file is dated in 
April 1996.  Further, in September 1997, the appellant 
disputed a debt with VA.  A March 1998 letter from the RO in 
St. Petersburg advised her that her letter disputing the 
existence of the debt in the amount of $12,026.00 had been 
received.  In March 1998, the RO restored the benefits 
previously terminated.  Nevertheless, despite her September 
1997 correspondence, there is no letter to the appellant, 
dated prior to September 1997, advising her of the debt in 
the amount of $12,026.00.  

As noted above, in the June 2007 letter, the Philadelphia RO 
advised the appellant that, because the income statement 
recently sent to her had not been received, her payments 
were stopped effective January 1, 2005.  However, no such 
correspondence from the RO requesting an income statement is 
currently of record.  In addition, while the July 2007 
letter from the DMC, advised the appellant that her existing 
debt had increased by $4,955.00 and that the balance of her 
debt was $10,307.17, there is no information in the record 
currently before the Board regarding the debt in existence 
prior to the increase by $4,955.00.  Notably, in her August 
2007 claim for a waiver, the appellant stated that she would 
continue to pay towards the $5,000.00 as previously agreed; 
however, no such documentation regarding a repayment 
agreement appears in the record currently before the Board.  
Further, an August 2007 DMC referral to the COWC reflects 
that a "first letter" was sent to the appellant on January 
20, 2005; however, no such letter is currently associated 
with the record.  

In light of the foregoing, which suggests that there may be 
documents in existence, pertinent to the appeal, which are 
not currently of record, and the appellant's assertion that 
several EVRs had been requested and sent, the Board finds 
that, on remand, the AMC/RO should attempt to associate any 
pertinent outstanding documents with the claims file.   

The Board highlights that the record reflects that the 
appellant's claim has been handled by various VA offices.  
In this regard, in correspondence received in October 2007, 
the appellant stated that she had provided information as 
requested from the DMC, and was receiving correspondence 
from a different address.  She included copies of an August 
2007 letter from the DMC requesting that she complete an 
enclosed Financial Status Report (FSR) and a September 2007 
letter from the Philadelphia RO, also requesting that she 
complete an enclosed FSR.  Accordingly, in ascertaining 
whether there are any outstanding, pertinent documents, the 
AMC/RO should contact both the DMC and the Philadelphia RO 
in regard to whether any file pertaining to the appellant is 
in existence at either of those offices.  

The Board further points out that the record before the 
Board includes June and July 1997 VA Forms 21-534 
(Application for Dependency and Indemnity Compensation, 
Death Pension and Accrued Benefits by a Surviving Spouse or 
Child) in regard to a claim from the Veteran's daughter.  In 
conducting a search for any outstanding pertinent documents, 
the AMC/RO should also check any existing files pertaining 
to the Veteran's daughter.      

Finally, the most recent FSR associated with the claims file 
is dated in October 2007.  At that time, the appellant 
reported that her expenses included monthly payments on 
installment contracts and other debts totaling $261.00.  She 
stated that these installment contracts and other debts 
consisted of repayment of her overpaid VA benefit, payments 
to a hospital, supplemental health insurance, and term life 
insurance.  In her March 2009 substantive appeal, she 
indicated that she did not have insurance.  On remand, a 
current FSR should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should send the appellant 
a proper VCAA letter advising her of the 
evidence necessary to substantiate the 
claim that the overpayment of pension 
benefits in the amount of $4,955.00 was 
not properly created.  This letter 
should inform her of the evidence that 
VA will seek to provide and that the 
claimant is expected to provide. 

2.  The AMC/RO should obtain and 
associate with the claims file any 
outstanding documents relating to the 
claim on appeal, to include any requests 
for EVRs, any EVRs, and any 
correspondence from the RO or DMC dated 
on January 20, 2005.  

In attempting to locate the 
aforementioned documents, search for any 
dummy files or temporary files related 
to the appellant at the DMC and the 
Philadelphia RO.   The search for any 
outstanding pertinent documents should 
also include review of any files related 
to the Veteran's daughter, to see if any 
documents pertaining to the appellant's 
claim are contained therein.  All 
efforts to obtain outstanding pertinent 
records should be documented in the 
claims file.

If the AMC/RO is unable to obtain any of 
the above described documents, notify 
the appellant and ask her to provide any 
copies in her possession.  The letter 
should describe with specificity the 
documents that are missing/needed.

3. Thereafter, the appellant should be 
provided an audit of her account in 
writing, which clearly shows the 
calculation of the overpayment.  The 
audit and accompanying letter should 
clearly explain to the appellant the 
creation of the amount of the 
overpayment assessed against her.  A 
copy of the audit should be placed in 
the claims folder.  She should be 
provided an appropriate opportunity to 
respond.

4. An up-to-date financial status report 
should be obtained from the appellant.

5. The AMC/RO should adjudicate the 
issue of whether the debt was properly 
created.  The appellant must be notified 
the decision and of her appellate 
rights.

6.  After ensuring that the development 
is complete, re-adjudicate the claim.  
If not fully granted, issue a 
supplemental statement of the case 
before returning the claim to the Board, 
if otherwise in order.

The appellant has the right to submit additional evidence 
and argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


